Citation Nr: 0818668	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a left knee condition, inclusive of arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to May 1959.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board remanded this case to the RO in August 2007, via 
the Appeals Management Center (AMC), for further development 
- including in particular providing the veteran additional 
notice to comply with the Veterans Claims Assistance Act 
(VCAA).  He received that additional VCAA notice in a letter 
issued later in August 2007.

In his September 2007 response form to that additional VCAA 
notice, the veteran indicated he had no other information or 
evidence to give VA to substantiate his claim, and therefore, 
that he wanted his claim decided as soon as possible.  
But when later responding to the February 2008 supplemental 
statement of the case (SSOC), he indicated that he had more 
information or evidence to submit in support of his appeal.  
Consequently, as indicated on that response form, VA waited 
60 days to allow him time to submit that additional evidence.  
But VA did not receive anything from him other than, by way 
of his representative, a copy of a service medical record 
from June 1957 documenting a left knee injury while in the 
military.  The representative requested that the RO initially 
consider this report.  38 C.F.R. §§ 20.800, 20.1304 (2007).  
However, this report was already of record and, indeed, 
considered by the RO and Board when previously denying the 
claim.

Concerning this, the veteran's claim for service connection 
for a left knee condition was first considered and denied by 
the RO in a May 1994 rating decision.  The veteran appealed 
that decision to the Board.  The Board denied his claim in a 
December 1996 decision.  He did not timely appeal that Board 
decision; therefore, it is final and binding on him based on 
the evidence then of record.  See U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100.



Thus, the Board must make the threshold preliminary 
determination of whether new and material evidence has been 
submitted to reopen this previously denied, unappealed claim 
for a left knee condition because this initial determination, 
in turn, affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of them on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen this claim and adjudicate it on the full merits.


FINDINGS OF FACT

1.  In the December 1996 decision mentioned, the Board denied 
the veteran's claim for service connection for a left knee 
condition.  The Board notified him of that decision that same 
month.  The Board concluded that his service medical records 
did not show evidence of a permanent residual or chronic 
disability involving his left knee - despite a documented 
left knee injury in his service medical records, or evidence 
of a link between his then current left knee disability and 
that injury during service.  He did not appeal that Board 
decision.

2.  The additional evidence received since that December 1996 
Board decision does not relate to an unestablished fact 
necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The Board's December 1996 decision that denied service 
connection for a left knee condition is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen the claim for a left knee condition.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As a result of the Board's August 2007 remand, VA has 
complied with the 
duty-to-notify-and-assist provisions of the VCAA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO and AMC in November 2003 and August 2007:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; (3) informed him of the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess, on remand, 
when it sent the veteran the VCAA notice letter in August 
2007 discussing the downstream disability rating and 
effective date elements of his claim.

And specifically with respect to the preliminary issue of 
whether new and material evidence has been submitted to 
reopen the claim, the AMC's August 2007 VCAA letter, on 
remand, also complies with the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held 
that, in addition to notifying the veteran of the evidence 
and information necessary to prove his underlying claim for 
service connection, he also must be notified of the evidence 
and information necessary to reopen his claim on the basis of 
new and material evidence.  That is to say, VA must apprise 
him of the evidence necessary to substantiate the element or 
elements of the claim that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. at 10-11.  VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Of equal or even greater significance, after providing the 
additional VCAA notice in August 2007, on remand, the AMC 
went back and readjudicated the claim in the February 2008 
SSOC.  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  And, as mentioned, VA waited an additional 60 
days before deciding his appeal since he indicated in his 
response to the February 2008 SSOC that he would be 
submitting additional evidence in support of his claim.

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  VA considers an examination 
or opinion necessary to make a decision on the claim if the 
evidence of record:  (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Here, though, there is no evidence confirming the veteran has 
a permanent residual left knee condition traceable to the 
documented injury he sustained to his left knee while in 
service.  The only evidence suggesting such an etiological 
link is his and his representative's unsubstantiated lay 
allegations.  These statements are insufficient to trigger 
VA's duty to provide an examination; VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of a 
lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Also, VA is not required to provide an examination 
for a medical nexus opinion unless and until there is new and 
material evidence to reopen the claim, which, as will be 
explained, there is not.  38 C.F.R. § 3.159(c)(4)(iii).  
Accordingly, no further assistance is needed to meet the 
requirements of the VCAA or Court.



Governing Statutes and Regulations for New and Material 
Evidence 

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2007).

A Board decision affirming an RO decision, on appeal, 
subsubsumes the RO's decision.  38 U.S.C.A. § 20.1104.

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The veteran filed his petition to 
reopen after that date, in October 2003, so the Board will 
apply these revised provisions, including the new definition 
of what constitutes new and material evidence. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for a Left Knee Condition

The veteran believes he has a left knee condition 
attributable to his military service, and in particular, to a 
left knee injury he sustained while on active duty.  But the 
Board must first determine whether new and material evidence 
has been submitted to reopen this claim since the Board 
previously considered and denied this claim in December 1996 
and he did not timely appeal that earlier decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the Board's 
earlier December 1996 decision consisted of the veteran's 
service medical records, testimony at a personal hearing in 
May 1995, a report from Dr. R.F.S. dated in January 1995, 
outpatient treatment reports from the Columbia, South 
Carolina, VA Medical Center (VAMC) from December 1993 to 
April 1995 and statements the veteran personally submitted.  
In denying his claim, the Board explained that the service 
medical records did not show evidence of a permanent residual 
or chronic disability involving his left knee or evidence of 
a link between his then current left knee disability and his 
injury during service.  The Board appropriately notified him 
of that December 1996 decision and of his procedural and 
appellate rights later that same month, and he did not 
appeal.  Therefore, that December 1996 Board decision is 
final and binding on him based on the evidence then of record 
and not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1100.

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final December 1996 Board decision.  Since that decision, the 
veteran has submitted outpatient treatment records from 1995 
to August 2003, statements from his service representative 
and personal statements.

It is critically important for the veteran to understand that 
complaints of a history of a left knee condition, several 
years after service, does not provide a basis to reopen his 
claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curium) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are insufficient to reopen claim for service connection based 
on new and material evidence).  Although this additional 
evidence is "new" in the sense that it was not on file for 
consideration at the time of the prior December 1996 Board 
decision, it is not also material because it does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  While the Board acknowledges (as it did when 
earlier denying the claim in December 1996) that the veteran 
sustained a left knee injury during service, in June 1957, 
the fact remains that his subsequent military separation 
examination did not show that that injury resulted in a 
permanent residual or chronic condition.  The first competent 
medical evidence of a left knee disability, post service, was 
in 1993, many years after that injury and many years after 
his military service ended in May 1959.



The only other evidence in support of the veteran's claim 
since the Board's December 1996 decision consists of his and 
his representative's personal lay statements.  And in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, 
they merely reiterate arguments made before the Board denied 
the claim in December 1996 - essentially to the effect that 
the veteran injured his left knee in June 1957 which resulted 
in degenerative joint disease (i.e., arthritis), and 
resulting pain and instability that eventually required a 
total knee replacement in March 1994.  So simply repeating 
these same arguments is not new evidence.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992); Hickson v. West, 11 Vet. App. 374, 378 (1998).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, December 1996 Board decision 
that denied service connection for a left knee condition.  
Therefore, the Board must deny his petition to reopen this 
claim.  In the absence of new and material evidence, the 
benefit of the doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

The petition to reopen the claim for service connection for a 
left knee condition is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


